Case held, decision reserved, and matter remitted to the Court of Claims for further findings in accordance with the following memorandum: In determining consequential damages for the appropriations the trial court properly considered the assemblage as a single tract. It did not, however, explain the weight that it accorded to the evidence of the recent sale of one of the constituent parcels. The lack of evidence in the record concerning this sale precludes intelligent appellate review. (Appeal from judgment of Court of Claims—appropriation.) Present —Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.